Gilbert, J.
1. In the absence of a timely written request to charge, it is not error requiring the grant of a new trial that the judge failed to charge the law with respect to impeachment of witnesses (Downing v. State, 114 Ga. 30 (3), 39 S. E. 927), or the law with respect to contradictory evidence, or as to the credibility of witnesses (White v. State, 141 Ga. 526 (3), 81 S. E. 440).
2. The evidence authorized the verdict, and the court did not err in overruling the motion for new trial.

■Judgment affirmed.


All the Justices concur.